Citation Nr: 0740866	
Decision Date: 12/28/07    Archive Date: 01/03/08

DOCKET NO.  98-19 800A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

L. Jeng, Associate Counsel



INTRODUCTION

The veteran had active duty from June 1951 to June 1953.  He 
died in January 1998, and the appellant is the veteran's 
widow.

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 1998 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO).  In August 
2003 and November 2005, the Board remanded for further 
development.   


FINDINGS OF FACT

1. At the time of the veteran's death, he was service 
connected for chronic undifferentiated schizophrenic 
reaction, and residuals of recurrent luxation and surgery of 
impairment of the humerus.

2. The Certificate of Death lists the immediate cause of the 
veteran's death as cardiac ischemia.
 
3.  A cardiovascular disability was not present in service, 
manifested within one year after discharge, or etiologically 
related to service; and the preponderance of the evidence is 
against a finding that the veteran's service-connected 
disability caused or contributed substantially or materially 
to his death.


CONCLUSION OF LAW

A disability incurred or aggravated in service, a disability 
that may be presumed to have been incurred in service, or a 
disability that is otherwise related to service did not cause 
or contribute substantially or materially to the cause of the 
veteran's death. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 
1310, 5103, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.310, 3.312 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

In correspondences dated in January 2002, December 2003, and 
December 2005, the RO satisfied its duty to notify the 
appellant  under 38 U.S.C.A. § 5103(a) (West 2002) and 
38 C.F.R. § 3.159(b) (2007).  Specifically, the RO notified 
the appellant of: information and evidence necessary to 
substantiate the claim; information and evidence that VA 
would seek to provide; and information and evidence that the 
veteran was expected to provide.  The appellant was 
instructed to submit any evidence in her possession that 
pertained to her claim.  

In light of the Board's denial of the appellant's claim, no 
effective date will be assigned, so there can be no 
possibility of any prejudice to the appellant under the 
holding in Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
For the above reasons, it is not prejudicial to the appellant 
for the Board to proceed to finally decide the issue 
discussed in this decision.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004); Quartuccio, 16 Vet. App. 183; Sutton 
v. Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. 
App. 384 (1993); see also 38 C.F.R. § 20.1102 (2007) 
(harmless error).

VA has done everything reasonably possible to assist the 
appellant with respect to her claim for benefits in 
accordance with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. 
§ 3.159(c) (2007).  Service medical records have been 
associated with the claims file.  All identified and 
available treatment records have been secured.  Thus, the 
duties to notify and assist have been met.

Analysis

Service connection for the cause of a veteran's death may be 
granted if a disability incurred in or aggravated by service 
was either the principal, or a contributory cause of death.  
38 C.F.R. § 3.312(a).  For a service-connected disability to 
be the principal cause of death, it must singly or with some 
other condition be the immediate or underlying cause, or be 
etiologically related.  38 C.F.R. § 3.312(b). For a service-
connected disability to constitute a contributory cause, it 
must contribute substantially or materially; it is not 
sufficient to show that it casually shared in producing 
death, but rather it must be shown that there was a causal 
connection.  38 C.F.R. § 3.312(c).

The veteran died in January 1998 and his death certificate 
lists the immediate cause of death as cardiac ischemia.  No 
other conditions were listed as contributing to the cause of 
death.  There was an autopsy order issued at the time of his 
death, but repeated attempts to obtain the autopsy report 
have been unsuccessful and as the appellant herself indicated 
in December 2005, it appears that an autopsy was never 
performed.  At the time of his death, he was service-
connected for chronic undifferentiated schizophrenic 
reaction, and residuals of recurrent luxation and surgery of 
impairment of the humerus.  Because the veteran was not 
service-connected for a cardiovascular disease, it is 
necessary to determine whether service connection should have 
been established for this disability.

When seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110.  "Service connection" basically means that 
the facts, shown by evidence, establish that a particular 
injury or disease resulting in disability was incurred 
coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  38 C.F.R. § 3.303(a).  Where 
chronicity of a disease is not shown in service, service 
connection may yet be established by showing continuity of 
symptomatology between the currently claimed disability and a 
condition noted in service.  38 C.F.R. § 3.303(b).  

If cardiovascular disease (including hypertension) becomes 
manifest to a degree of 10 percent within one year from date 
of termination of service, such disease shall be presumed to 
have been incurred in service, even though there is no 
evidence of such disease during the period of service. This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. § 1101, 1112, 1113, 1137; 38 C.F.R. § 
3.307, 3.309.

Service medical records are negative for any findings of a 
cardiovascular disability and the examination report at 
service discharge revealed a normal heart evaluation. 
Additionally, there is no evidence that a cardiovascular 
disability manifested to a degree of 10 percent within one 
year from service discharge (notably an April 1956 VA 
examination report stated that the heart had regular sinus 
rhythm without murmur or enlargement, and there was no 
hardening of arteries).  Furthermore, there is no opinion 
which provides a nexus between cardiovascular disability and 
service.  Around the time of his death, the veteran was being 
treated for various disabilities, including type II diabetes 
mellitus and left above the knee amputation.  He was also 
noted to have hypertension and various cardiovascular 
problems, including left ventricular preponderance; however, 
the first indication of any cardiovascular disease 
(specifically hypertension) were not noted until 1979.  This 
is more than 25 years after service discharge.  In view of 
the lengthy period without treatment, there is no evidence of 
continuity of symptomatology and this weighs against the 
claim.  Furthermore, there is no competent medical evidence 
relating any type of cardiovascular disability to service.

The Board declines to obtain a medical nexus opinion with 
respect to the appellant's claim because there is no evidence 
of a cardiovascular disability in service or for 26 years 
following service.  Thus, while there was evidence of a 
cardiovascular disability at the time of the veteran's death, 
there is no true indication that that it is associated with 
service.  See Charles v. Principi, 16 Vet. App. 370 (2002).  
Indeed, in view of the absence of findings of a 
cardiovascular disability in service or until a couple of 
decades post-service discharge, any opinion relating 
cardiovascular disability to service would certainly be 
speculative.  However, service connection may not be based on 
a resort to pure speculation or even remote possibility.  See 
38 C.F.R. § 3.102.  The duty to assist is not invoked, even 
under Charles, where "no reasonable possibility exists that 
such assistance would aid in substantiating the claim."  38 
U.S.C.A. 5103A(a)(2).      

In adjudicating this claim, the Board must assess the 
competence and credibility of the appellant.  See Buchanan v. 
Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. 
Nicholson, 19 Vet. App. 362, 368-69 (2005).  Recently, in 
Barr v. Nicholson, 21 Vet. App. 303 (2007), the United States 
Court of Appeals for Veterans Claims (Court), citing Layno v. 
Brown, 6 Vet. App. 465, 467-69 (1994), emphasized that lay 
testimony is competent if it is limited to matters that the 
witness has actually observed and is within the realm of the 
witnesses personal knowledge; see also 38 C.F.R. 
§ 3.159(a)(2) (Competent lay evidence means any evidence not 
requiring that the proponent have specialized education, 
training or experience.  Lay evidence is competent if it is 
provided by a person who has knowledge of the facts or 
circumstances and conveys matters that can be observed and 
described by a lay person).

The Board is charged with the duty to assess the credibility 
and weight given to evidence.  Madden v. Gober, 125 F.3d 
1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 
(1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  
Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 
2001), the United States Court of Appeals for the Federal 
Circuit (Federal Circuit), citing its decision in Madden, 
recognized that that Board had inherent fact-finding ability.  
Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the 
Court has declared that in adjudicating a claim, the Board 
has the responsibility to weigh and assess the evidence.  
Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. 
Derwinski, 2 Vet. App. 614, 618 (1992).  

In this capacity, the Board finds the appellant is competent 
to attest to her observations of the veteran's disorder.  
Layno; 38 C.F.R. § 3.159(a)(2).  However, as a lay person, 
she is not competent to diagnose any medical disorder or 
render an opinion as to the cause of the veteran's death 
(i.e. that it was related to service) because she does not 
have the requisite medical expertise.  See, e.g., See Routen 
v. Brown, 10 Vet. App. 183, 186 (1997); Espiritu v. 
Derwinski, 2 Vet.App. 492 (1992).  

The preponderance of the evidence is against finding that the 
veteran's cause of death was incurred in or is otherwise 
related to service and the claim must be denied.  38 U.S.C.A. 
§ 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for the cause of the veteran's death is 
denied.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


